Title: From John Adams to Edmund Jenings, 24 March 1783
From: Adams, John
To: Jenings, Edmund


Sir
Paris March 24. 1783

I am very much obliged to you for your excellent Letter of the 14 of this Month.
As The British Administration have made it their Business for 8 or 10 Years, to propagate in the Nation false News from America, and conceal the true, it is not Surprising that People are in Ignorance: But they must think seriously and inform themselves truly, now, or they will be the Loosers.
I regret the Delays of the definitive Treaty, for many Reasons publick and private and begin to be apprehensive that it is intended to delay it, till Mid Summer. There is no Remedy but Patience.— I wish to be at home, where much remains to be done. in Europe there is now little to do.— In England, if any where, Some service might perhaps be done.— at all others Courts, American Ministers will be like the Courtiers of Alcinous Fruges consumere nati.— make bows at Court, dress ride, walk and play. much good may do them. in America “much remains to conquer Still; Peace has her Victories no less than those of War. New Foes arise, threatning to bind our Souls in Chains. Help Us to Save fair freedom from the Paw, of hireling Wolves.” So prayed John Milton. I am pleased to hear that Dr Price has not forgot Us, whatever comes from his Pen will be pure.—and do great good.
The Education of Youth is all that remains for America to do which deserves much Attention.— If We can preserve the rising Generation from the Contagion of French and English Manners, from the Gangrene of Luxury which an unlimited Commerce might introdue, our Country will indeed be an Asylum for all good Men, and will produce Virtues, Arts and Talents in as great Perfection as human Nature and this World were made for. But how is this to be done? Laws will not have force enough.— How shall We court the Ladies and the Parsons to sett the Example.— These with the Countrymen might Succeed.— Dr Price would do well to address the American Ladies. We must ask leave of them to be virtuous. it would be a Pity if they would not grant it.
I am with great Esteem, Sir your most obedient / Servant
